Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 3-5, filed on 5/3/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 16-35 have been fully considered and are persuasive.  Thus, the 35 U.S.C. 112(a) rejection of claims 16-35 has been withdrawn. 
Regarding independent claim 16, although methods of operating a negative pressure wound therapy apparatus comprising applying, via fluid flow path, reduced pressure from a suction source to a wound dressing placed over a wound; optically monitoring the wound using an optical sensor; and cycling reduced pressure from the suction source between two different negative pressure values are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious adjusting the reduced pressure from the suction source by cycling the reduced pressure from the suction source between two different negative pressure values responsive to said optically monitoring the wound, in combination with the other limitations of independent claim 16. Thus independent claim 16 and claims 17-24 dependent thereof are allowed.
Regarding independent claim 25, although apparatuses for providing negative pressure wound therapy comprising a suction source configured to apply, via fluid flow path, reduced pressure to a wound dressing placed over a wound; an optical sensor configured to be positioned at least partly in the wound or in the wound dressing; and a controller configured to optically monitor the wound using the optical sensor and cycle reduced pressure from the suction source by cycling reduced pressure between two different negative pressure values are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious the 
US 2004/0073151 (Weston) is the closest prior art of record. Weston teaches a method of operating a negative pressure wound therapy apparatus comprising applying, via fluid flow path, reduced pressure from a suction source to a wound dressing placed over a wound; optically monitoring the wound using an optical sensor; and cycling reduced pressure from the suction source between two different negative pressure values (see paras 0066-0067 and 0081-0083 of Weston; note that in para 0067, Weston discloses temperature measuring devices can be optical sensors). However, Weston fails to teach or suggest adjusting the reduced pressure from the suction source by cycling the reduced pressure from the suction source responsive to said optically monitoring the wound, in combination with the other limitations of independent claim 16. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art at the time of the invention to modify Weston’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784